Title: To George Washington from Timothy Pickering, 14 April 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia April 14 1798.

The inclosed has just come to hand with Mr King’s public letters.
The publication of the instructions to our Envoys to the French Republic and their dispatches is operating admirably. The Democrats in neither House of Congress make much opposition: and out of doors, the French Devotees are rapidly quitting the worship of their idol. The long-enduring patience of the people of the

U. States under insults and injuries that are unexampled, will be followed, I trust, with corresponding ardour of resentment and persevering resistance to the ambitious & rapacious projects of the most corrupt government upon earth. I am most respectfully sir yr obt servt

T. Pickering

